                                                                                    Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                                                                                                             Main Document    Page 1 of 30


                                                                                     1 David M. Goodrich, State Bar No. 208675
                                                                                       dgoodrich@wgllp.com
                                                                                     2 WEILAND GOLDEN GOODRICH LLP
                                                                                       650 Town Center Drive, Suite 600
                                                                                     3 Costa Mesa, California 92626
                                                                                       Telephone 714-966-1000
                                                                                     4 Facsimile   714-966-1002

                                                                                     5 Counsel for Howard M. Ehrenberg,
                                                                                       Chapter 7 Trustee
                                                                                     6

                                                                                     7

                                                                                     8                       UNITED STATES BANKRUPTCY COURT

                                                                                     9                        CENTRAL DISTRICT OF CALIFORNIA

                                                                                    10                              LOS ANGELES DIVISION

                                                                                    11 In re                                     Case No. 2:17-bk-12392-BR
Weiland Golden Goodrich LLP




                                                                                    12 MARK ELIAS CRONE,                         Chapter 7
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                          Debtor.          CHAPTER 7 TRUSTEE’S MOTION FOR
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                                                 ORDER APPROVING COMPROMISE OF
                                                                                    14                                           CONTROVERSY PURSUANT TO
                                                                                                                                 FEDERAL RULE OF BANKRUPTCY
                                                                                    15                                           PROCEDURE 9019; MEMORANDUM OF
                                                                                                                                 POINTS AND AUTHORITIES AND
                                                                                    16                                           DECLARATION OF HOWARD M.
                                                                                                                                 EHRENBERG IN SUPPORT THEREOF
                                                                                    17
                                                                                                                                 [No Hearing Required Pursuant to Local
                                                                                    18                                            Bankruptcy Rule 9013-1(o)]

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1209507.1                                                                MOTION
                                                                                    Case 2:17-bk-12392-BR       Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24           Desc
                                                                                                                 Main Document    Page 2 of 30


                                                                                     1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE,

                                                                                     2 THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

                                                                                     3           Howard M. Ehrenberg, the duly appointed and acting Chapter 7 trustee

                                                                                     4 ("Trustee") for the bankruptcy estate ("Estate") of Mark Elias Crone ("Debtor"), submits

                                                                                     5 this Motion for Order Approving Compromise of Controversy Pursuant to Federal Rule of

                                                                                     6 Bankruptcy Procedure 9019 ("Motion"). In support of the Motion, the Trustee submits the

                                                                                     7 following memorandum of points and authorities and his declaration ("Ehrenberg

                                                                                     8 Declaration"), and respectfully represents as follows:

                                                                                     9

                                                                                    10 I.        INTRODUCTION
                                                                                    11           The Trustee seeks the Court’s approval of a settlement by and among: (1) the
Weiland Golden Goodrich LLP




                                                                                    12 Trustee; (2) Susan I. Crone, an individual (“Susan Crone”); (3) CKR Global Advisors, Inc.,
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 aka Ascendant Global Advisors, Inc. (“Global Advisors”), and (4) Jeffrey Rinde (“Rinde”
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 and together, “Parties”), on the terms and conditions set forth in the Settlement

                                                                                    15 Agreement (“Agreement”) attached hereto as Exhibit 1, and incorporated herein by

                                                                                    16 reference. The Agreement resolves, among other things, the dispute arising from the

                                                                                    17 Debtor’s prepetition transfer of assets to Susan Crone under a marital settlement

                                                                                    18 agreement as well as competing claims to Global Advisors and its assets. The Trustee

                                                                                    19 believes the Agreement is in the best interests of the Estate and all creditors in that it

                                                                                    20 eliminates the delay, cost and uncertainty of continuing litigation, provides for the Estate to

                                                                                    21 retain a portion of the shares of publicly traded stock that are in the Trustee’s possession,

                                                                                    22 and dismisses the entirety of the Adversary Proceeding (defined below). The Agreement

                                                                                    23 is fair and reasonable and is a valid exercise of the Trustee’s business judgment. The

                                                                                    24 Agreement was also entered into in good faith and was negotiated at arm’s length.

                                                                                    25 Therefore, the Trustee requests that the Court enter an order pursuant to Federal Rule of

                                                                                    26 Bankruptcy Procedure (“FRBP”) 9019 authorizing the Trustee to enter into the Agreement

                                                                                    27 and approving the terms of the compromise as agreed upon by the parties.

                                                                                    28
                                                                                         1209507.1                                     2                                      MOTION
                                                                                    Case 2:17-bk-12392-BR              Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24                       Desc
                                                                                                                        Main Document    Page 3 of 30


                                                                                     1 II.         STATEMENT OF FACTS
                                                                                     2             A.       The Debtor’s Bankruptcy Filing and Trustee’s Appointment
                                                                                     3             On February 28, 2017 (“Petition Date”), the Debtor filed the instant bankruptcy case

                                                                                     4 in the United States Bankruptcy Court for the Central District of California, Los Angeles

                                                                                     5 Division, Case No. 2:17-bk-12392-BR (“Bankruptcy Case”). See Docket No. 1.1 On

                                                                                     6 February 28, 2017, Howard M. Ehrenberg was appointed Chapter 7 trustee. See Docket

                                                                                     7 No. 2.

                                                                                     8             B.       The Transferred Assets
                                                                                     9             The Debtor and Susan Crone entered into the Marital Settlement Agreement dated

                                                                                    10 November 30, 2016 (“MSA”), under which the Debtor transferred to Susan Crone

                                                                                    11 (“Transfer”) (i) his stock shares representing a fifty-percent interest in Global Advisors, a
Weiland Golden Goodrich LLP




                                                                                    12 non-publicly traded company (“Global Advisors Shares”), (ii) his interest in Global
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 Technologies, Inc., a publicly traded company (“GTII”), and (iii) his expected inheritance
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 upon the death of his father, including father’s trust (“LBC Inheritance”) (collectively,

                                                                                    15 “Transferred Assets”), in exchange for, among other things, a reduction of monthly

                                                                                    16 support payments claimed by Susan Crone.

                                                                                    17             The Trustee alleges that the Debtor did not receive adequate consideration from

                                                                                    18 Susan Crone for the Transferred Assets, including the Debtor’s interest in Global Advisors

                                                                                    19 which, in turn, owns that certain Certificate No. 1091, representing 100,000 shares

                                                                                    20 (“AKTS Shares”) of Akoustis Technologies, Inc., a publicly traded company (“AKTS”) and

                                                                                    21 shares in S2 LLC (“S2 Interest”), a private company (“S2”). Susan Crone denies the

                                                                                    22 Trustee’s allegations.

                                                                                    23             The Trustee has recently learned all of the membership interests in S2 have been

                                                                                    24 sold to a third party and the S2 Interest will generate $10,000 as a “return of capital.”

                                                                                    25

                                                                                    26
                                                                                             1
                                                                                                 The Trustee requests the Court take judicial notice of the pleadings on its docket, include the filing
                                                                                    27 dates, as well as admissions of the Debtor in his schedules and statement of financial affairs.

                                                                                    28
                                                                                         1209507.1                                                3                                               MOTION
                                                                                    Case 2:17-bk-12392-BR        Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24            Desc
                                                                                                                  Main Document    Page 4 of 30


                                                                                     1           Rinde alleges he holds a right of first refusal in connection with the Debtor’s interest

                                                                                     2 in Global Advisors and has properly exercised that right. The Trustee and Susan disagree

                                                                                     3 with Rinde’s contention.

                                                                                     4           C.     The Adversary Proceeding and Counterclaim
                                                                                     5           On May 17, 2017, the Trustee filed the Complaint for: (1) Avoidance of Transfer

                                                                                     6 Under 11 U.S.C. § 548, (2) Avoidance of Transfer Under California Civil Code

                                                                                     7 § 3439.04(A)(1); (3) Avoidance of Transfer Under 11 California Civil Code

                                                                                     8 § 3439.04(A)(2); (4) Avoidance of Transfer Under California Civil Code § 3439.05;

                                                                                     9 (5) Recovery of Transferred Property or Value Thereof; (6) Preservation of Avoided

                                                                                    10 Transfer; (7) Declaratory Relief and (8) an Injunction (“Complaint”) against Susan Crone

                                                                                    11 and Global Advisors, commencing adv. no. 2:17-ap-01276-BR (“Adversary Proceeding”).
Weiland Golden Goodrich LLP




                                                                                    12           On April 9, 2018, Susan Crone filed her Answer to Amended Complaint of
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 Chapter 7 Trustee for: 1) Avoidance of Transfer Under 11 U.S.C. § 548 [Etc.], denying the
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 material allegations in the Complaint.

                                                                                    15           On June 19, 2018, Global Advisors filed its Answer and Counterclaim in Response

                                                                                    16 to Complaint of Chapter 7 Trustee for (1) Avoidance of Transfer Under 11 U.S.C. § 548

                                                                                    17 [Etc.], denying the material allegations in the Complaint and asserting a claim for relief

                                                                                    18 against the Trustee arising out of an alleged injury suffered from filing of the Complaint

                                                                                    19 (“Counterclaim”). The Trustee denies the allegations in the Counterclaim.

                                                                                    20           A continued status conference is set for July 2, 2019. The Court is prepared to set

                                                                                    21 a pre-trial conference should the Adversary Proceeding not settle. The Parties have

                                                                                    22 reached a global settlement and the Trustee seeks approval of the settlement.

                                                                                    23

                                                                                    24 III.      TERMS OF THE PROPOSED SETTLEMENT
                                                                                    25           The Parties desire to avoid the uncertainty of the pending Adversary Proceeding

                                                                                    26 and to spare additional legal fees and costs in connection with the Transferred Assets, the

                                                                                    27 Adversary Proceeding, the Counterclaim and the potential future litigation between them

                                                                                    28 concerning Global Advisors. Therefore, the Parties have entered into the Agreement, a
                                                                                         1209507.1                                      4                                        MOTION
                                                                                    Case 2:17-bk-12392-BR             Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24         Desc
                                                                                                                       Main Document    Page 5 of 30


                                                                                     1 copy of which is attached as Exhibit 1. The Agreement is made in an effort to maximize

                                                                                     2 the return to the creditors of the Estate. The salient terms of the Agreement provide2:

                                                                                     3             1.      Bankruptcy Court Approval. The Agreement is subject to approval of the

                                                                                     4                     Court.

                                                                                     5             2.      AKTS Shares. Upon the Effective Date, Jeffrey Rinde shall provide the

                                                                                     6                     Trustee with an original letter instructing the transfer agent for AKTS (“AKTS

                                                                                     7                     Transfer Agent”) to cancel Certificate 1091 and allocate the AKTS Shares

                                                                                     8                     presently in possession of the Trustee and subject to this litigation as follows

                                                                                     9                     through issuance of new share certificates: 6,500 shares to Susan Crone;

                                                                                    10                     8,500 shares to the Trustee on behalf of the Estate; and 85,000 shares to

                                                                                    11                     Global Advisors (“Instruction Letter”). The Instruction Letter shall be
Weiland Golden Goodrich LLP




                                                                                    12                     countersigned by the Trustee and delivered together with Certificate 1091 to
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                     the AKTS Transfer Agent. To facilitate issuance of new share certificates for
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14                     the AKTS Shares, the Court shall issue an order providing that Jeffrey Rinde

                                                                                    15                     is the sole officer and director of Global Advisors.

                                                                                    16             3.      S2 Equity Partners. Upon the Effective Date, the proceeds from the S2 sale

                                                                                    17                     shall be distributed as follows: 50% to Global Advisors, or its assignee, 30%

                                                                                    18                     to the Estate, and 20% to Susan Crone.

                                                                                    19             4.      Global Advisors Shares. Susan Crone shall take all necessary steps to

                                                                                    20                     transfer her interest in Global Advisors to Jeffrey Rinde, including but not

                                                                                    21                     limited to, endorsing and delivering the stock certificate in her possession

                                                                                    22                     representing the Global Advisors Shares, or if the stock certificate was not

                                                                                    23                     received or has been lost, destroyed or wrongfully taken, executing and

                                                                                    24                     delivering a notarized notice of lost stock certificate.

                                                                                    25

                                                                                    26

                                                                                    27       2
                                                                                                 Parties are advised to consult the Agreement for all terms and conditions.

                                                                                    28
                                                                                         1209507.1                                               5                                   MOTION
                                                                                    Case 2:17-bk-12392-BR       Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24            Desc
                                                                                                                 Main Document    Page 6 of 30


                                                                                     1           5.    Disposition of Remainder of Transferred Assets. In addition to the 6,500

                                                                                     2                 shares of the ATKS Shares provided for in section 2.1 of the Agreement,

                                                                                     3                 Susan Crone shall retain all other assets transferred by the Debtor to Susan

                                                                                     4                 Crone under the MSA (i.e., the Transferred Assets), excluding the allocated

                                                                                     5                 AKTS Shares and S2 Interest. Susan Crone shall have no right to, nor

                                                                                     6                 interest in, the portion of the ATKS Shares received by Global Advisors or

                                                                                     7                 the Trustee pursuant to the Agreement or the proceeds thereof.

                                                                                     8           6.    Estate’s Retained or Recovered Assets. Under the Agreement, the Estate

                                                                                     9                 receives 8,500 shares of AKTS, $3,000 of the S2 Interest and retains the

                                                                                    10                 funds previously paid by Rinde for the acquisition of certain assets and

                                                                                    11                 approved by the Court on June 7, 2018 [docket number 86].
Weiland Golden Goodrich LLP




                                                                                    12           7.    Dismissal of Adversary Proceeding. Upon the Effective Date, and following
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                 completion of the transfers of the AKTS Shares and the Global Advisors
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14                 Shares pursuant to Article 2 of the Agreement, the Adversary Proceeding,

                                                                                    15                 inclusive of the Counterclaim, shall be dismissed with prejudice with each

                                                                                    16                 Party to bear his or her own attorneys’ fees and costs. The Trustee shall

                                                                                    17                 prepare and file the dismissal of the Adversary Proceeding.

                                                                                    18

                                                                                    19 IV.       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                    20           A.    Standard for Approving a Settlement Pursuant to Federal Rule of
                                                                                    21                 Bankruptcy Procedure 9019(a)
                                                                                    22           Federal Rule of Bankruptcy Procedure 9019(a) provides:

                                                                                    23                 On motion by the trustee and after notice and a hearing, the
                                                                                                       court may approve a compromise or settlement. Notice shall
                                                                                    24                 be given to creditors, the United States Trustee, the debtor,
                                                                                                       and indenture trustees as provided in Rule 2002 and to any
                                                                                    25                 other entity as the court may direct.

                                                                                    26           The standard to be applied to the approval of a settlement includes the probability

                                                                                    27 of success of any litigation, the difficulties in collection on a judgment, the complexity of

                                                                                    28 the matter, the expense, inconvenience or delay occasioned by resolution through
                                                                                         1209507.1                                     6                                       MOTION
                                                                                    Case 2:17-bk-12392-BR       Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24           Desc
                                                                                                                 Main Document    Page 7 of 30


                                                                                     1 litigation, and interests of creditors, and the reasonableness of the compromise. See In re

                                                                                     2 A&C Properties, 784 F.2d 1377, 1380-81 (9th Cir. 1986), cert. den., Martin v. Robinson,

                                                                                     3 479 U.S. 854, 107 S.Ct. 189 (1989). Although the court is to consider the range of results

                                                                                     4 in litigation, "the court's assessment does not require resolution of the issues, but only

                                                                                     5 their identification, so that the reasonableness of the settlement may be evaluated." In re

                                                                                     6 Hermitage Inn, Inc., 66 B.R. 71, 72 (Bankr. D. Colo. 1986).

                                                                                     7           In ruling on a proposed compromise, a bankruptcy court should give substantial

                                                                                     8 weight to the trustee's views as to the merits of the compromise and settlement, and

                                                                                     9 should not substitute its own judgment for that of the trustee. See In re Blair, 538 F.2d

                                                                                    10 849, 851 (9th Cir. 1976); see also In re Calra Leather, Inc., 44 B.R. 457, 466 (Bankr.

                                                                                    11 S.D.N.Y. 1984). Nor does the Court need to conduct an extensive investigation into the
Weiland Golden Goodrich LLP




                                                                                    12 merits of the claims that the parties seek to settle. See In re Walsh Const., Inc., 669 F.2d
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 1325, 1328 (9th Cir. 1982). Rather, the court should "canvass the issues and see whether
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 the settlement 'fall[s] below the lowest point in the range of reasonableness.'" In re W.T.

                                                                                    15 Grant, 699 F.2d 599, 608 (2d Cir. 1982); see also In re Bell & Beckwith, 87 B.R. 472, 474

                                                                                    16 (N.D. Ohio 1987). Consideration must also be given to the principle that the law favors

                                                                                    17 compromise and not litigation for its own sake. See Blair, 538 F.2d at 851.

                                                                                    18           Under the standards set forth above, the Trustee believes the Agreement is in the

                                                                                    19 best interest of the Estate and its creditors.

                                                                                    20                 1.     Probability of Success in Litigation
                                                                                    21           While the Trustee is confident he will prevail in the Adversary Proceeding, the

                                                                                    22 probability of success in litigation is always an unknown and, as with all litigation, there

                                                                                    23 are no guarantees of success. Mrs. Crone contends the laws governing the divorce and

                                                                                    24 the division of assets under Connecticut law render some or all of the assets transferred

                                                                                    25 to her assets that she had an interest in before the MSA was approved. Additionally, the

                                                                                    26 Trustee expects Mrs. Crone will argue the reduction in support the Debtor is required to

                                                                                    27 pay is sufficient consideration for the assets she received under the MSA. The Trustee

                                                                                    28 believes the transfers are avoidable, but the Trustee’s position is not bulletproof.
                                                                                         1209507.1                                      7                                      MOTION
                                                                                    Case 2:17-bk-12392-BR       Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24             Desc
                                                                                                                 Main Document    Page 8 of 30


                                                                                     1           Further, Global Advisors contends in its Counterclaim that the Trustee (1) “pursued

                                                                                     2 the Complaint with gross negligence, and/or reckless indifference and intentional

                                                                                     3 disregard for the actual facts” and (2) the Trustee “willfully and deliberately violated [the

                                                                                     4 Trustee’s] fiduciary duties to creditors, including Global Advisors.” The Trustee adamantly

                                                                                     5 disagrees with Global Advisors’ contentions in the Counterclaim and believes he will

                                                                                     6 prevail on all of the claims asserted in the Counterclaim. But as noted above, success in

                                                                                     7 litigation is never guaranteed and the Estate may be liable for damages to Global

                                                                                     8 Advisors. This factors favors approval of the Agreement.

                                                                                     9                 2.     Difficulties of Collection on a Judgment
                                                                                    10           The Complaint seeks a recovery of assets and a determination of competing

                                                                                    11 claims. Should the Trustee prevail, the assets will become property of the Estate. The
Weiland Golden Goodrich LLP




                                                                                    12 Trustee’s ability to reduce the recovered assets to money, however, may prove difficult.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 Namely, the Trustee must force the dissolution of Global Advisors through new litigation.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Additionally, the Trustee will be required to liquidate GTII and the LBC Inheritance, the

                                                                                    15 latter of which will be very difficult because Mr. Crone, the Debtor’s father, is still alive and

                                                                                    16 may elect to change the inheritance that the Debtor hold a contingent right to. In sum, the

                                                                                    17 Trustee’s ability to recover on any judgment will be fairly complicated and this factor

                                                                                    18 weighs in favor of approving the Agreement.

                                                                                    19                 3.     Complexity of the Matter
                                                                                    20           As the Court is aware, there are several competing claims to various assets

                                                                                    21 including Global Advisors, the AKTS Shares, the S2 Interest, GTII and the LBC

                                                                                    22 Inheritance. These claims are complicated and may require experts in securities law and

                                                                                    23 Connecticut family law (the Debtor and Mrs. Crone were divorced in Connecticut).

                                                                                    24 Further, Rinde claims to have exercised a right of first refusal entitling him to buy the

                                                                                    25 Debtor’s interest in Global Advisors. Measuring the amount to be paid to the Trustee

                                                                                    26 and/or Mrs. Crone, however, will require expert testimony regarding the value of Global

                                                                                    27 Advisors. This matter is fairly complex and will require several expert witnesses. As

                                                                                    28 such, this factor favors approval of the Agreement.
                                                                                         1209507.1                                      8                                       MOTION
                                                                                    Case 2:17-bk-12392-BR       Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24          Desc
                                                                                                                 Main Document    Page 9 of 30


                                                                                     1                 4.     Inconvenience of the Delay/Best Interest of Creditors
                                                                                     2           Absent the proposed settlement, the Trustee must continue litigating the claims

                                                                                     3 discussed above. Litigation will be expensive and time consuming, especially given the

                                                                                     4 defendants’ demonstrated willingness to continue to litigate these matters for more than 2

                                                                                     5 years. Further litigation will only lead to unnecessary administrative expenses and a

                                                                                     6 significant period of time being spent by both the Parties and the Court on issues that can

                                                                                     7 be and are resolved through the Agreement.

                                                                                     8           Moreover, the Agreement ensures a recovery of 8,500 shares of AKTS (currently

                                                                                     9 selling at $6.97/share) and $3,000 from S2 for the Estate. There are no other known

                                                                                    10 assets to be liquidated in this case. If the Agreement is approved, the Estate will secure

                                                                                    11 funds for the payment of claims of the Estate and ensure a meaningful distribution is
Weiland Golden Goodrich LLP




                                                                                    12 made to creditors of the Estate. This factor favors approval of the Agreement.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                 5.     The Settlement Agreement is the Product of Active Negotiations
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14           The Agreement is the result of active negotiations among the Parties, which took

                                                                                    15 place over a period of several months through dozens of telephone conversations and e-

                                                                                    16 mails and involved multiple drafts of the Agreement.

                                                                                    17                 6.     The Agreement is Fair and Reasonable and in the Best Interest
                                                                                    18                        of the Estate and Creditors
                                                                                    19           Section 704(a)(1) provides that the Trustee must “collect and reduce to money the

                                                                                    20 property of the estate . . . and to close the estate as expeditiously as is compatible with

                                                                                    21 the best interests of creditors.” 11 U.S.C. § 704(a)(1). By entering into the Agreement,

                                                                                    22 the Trustee is satisfying his statutory duties and providing the means for a distribution to

                                                                                    23 creditors. The Agreement provides for the Estate to retain 8,500 of the AKTS Shares,

                                                                                    24 which are publicly traded and may be reduced to cash.

                                                                                    25           The proposed settlement is fair and reasonable and a valid exercise of the

                                                                                    26 Trustee's reasonable business judgment. Further, the compromise was entered into in

                                                                                    27 good faith and was negotiated at arms' length. Accordingly, the Trustee requests that the

                                                                                    28 Court enter an order pursuant to Bankruptcy Rule 9019 authorizing the Trustee to enter
                                                                                         1209507.1                                    9                                       MOTION
                                                                                    Case 2:17-bk-12392-BR       Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24           Desc
                                                                                                                 Main Document    Page 10 of 30


                                                                                     1 into the Agreement and approving the terms of the compromise as agreed upon by the

                                                                                     2 Parties.

                                                                                     3           B.    The Motion is Appropriate Without a Hearing
                                                                                     4           Local Bankruptcy Rule 9013-1(o)(1) provides that:

                                                                                     5                 Except as to matters specifically noted in paragraph (o)(2)
                                                                                                       below, and as otherwise ordered by the court, any matter that
                                                                                     6                 may be set for hearing in accordance with LBR 9013-1 may be
                                                                                                       determined upon notice of opportunity to request a hearing . . .
                                                                                     7

                                                                                     8           The approval of the Motion without a hearing pursuant to the procedure established

                                                                                     9 by Local Bankruptcy Rule 9013-1(o) is appropriate because it provides notice and

                                                                                    10 opportunity for a hearing to all creditors and parties entitled to notice and it reduces costs

                                                                                    11 to the Estate by alleviating the need for an appearance in court. The Trustee does not
Weiland Golden Goodrich LLP




                                                                                    12 anticipate any opposition to this Motion.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13           C.    The Court Should Authorize Distribution of AKTS and S2 Proceeds
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14           Although the Agreement requires the Parties jointly seek an appropriation of the

                                                                                    15 AKTS Shares and S2 Interest, it is possible AKTS or S2, or both, will refuse to divvy up

                                                                                    16 the shares and issue one check payable to the Estate or Mr. Crone. Should the Trustee

                                                                                    17 receive funds from the sale of the AKTS Shares and/or the S2 Interests, the Court should

                                                                                    18 authorize the distribution of the sale proceeds in a manner consistent with the Agreement

                                                                                    19 so that the Trustee is not required to seek an additional Court order to effectuate the

                                                                                    20 understanding of the Parties under the Agreement.

                                                                                    21

                                                                                    22 V.        CONCLUSION
                                                                                    23           Based on the foregoing, the Trustee respectfully requests that this Court enter an

                                                                                    24 order granting the Motion as follows:

                                                                                    25           1.    Finding that notice of the Motion is proper and adequate;

                                                                                    26           2.    Approving the terms of the Agreement, a copy of which is attached as

                                                                                    27 Exhibit 1, and authorizing the Trustee to enter into the Agreement;

                                                                                    28           3.    Authorizing the Trustee to execute any documents or take any actions
                                                                                         1209507.1                                    10                                      MOTION
                                                                                    Case 2:17-bk-12392-BR     Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24          Desc
                                                                                                               Main Document    Page 11 of 30


                                                                                     1 reasonably necessary to effectuate the terms of the Agreement;

                                                                                     2           4.   Authorizing the Trustee to distribute any proceeds received from the sale of

                                                                                     3 the AKTS Shares or S2 Interest, should either sale result in one payment of the entire

                                                                                     4 value of the shareholder or membership interest, in a manner consistent with the

                                                                                     5 Agreement and without the need for a further order of the Court; and

                                                                                     6           5.   Granting such other and further relief as the Court may deem just and

                                                                                     7 proper.

                                                                                     8                                           Respectfully submitted,

                                                                                     9 Dated: May 30, 2019                       WEILAND GOLDEN GOODRICH LLP

                                                                                    10
                                                                                                                                 By: /s/ David M. Goodrich___ ______
                                                                                    11                                                DAVID M. GOODRICH
                                                                                                                                      Attorneys for Chapter 7 Trustee
Weiland Golden Goodrich LLP




                                                                                    12                                                Howard M. Ehrenberg
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1209507.1                                  11                                     MOTION
                                                                                    Case 2:17-bk-12392-BR             Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24                     Desc
                                                                                                                       Main Document    Page 12 of 30


                                                                                     1                             DECLARATION OF HOWARD M. EHRENBERG3
                                                                                     2

                                                                                     3             I, Howard M. Ehrenberg, declare:

                                                                                     4             1.      I am the duly appointed, qualified and acting Chapter 7 trustee for the

                                                                                     5 bankruptcy estate of Mark Elias Crone. I know each of the following facts to be true of my

                                                                                     6 own personal knowledge or upon information and belief and, if called as a witness, I could

                                                                                     7 and would competently testify with respect thereto. I make this declaration in support of

                                                                                     8 the Motion for Order Approving Compromise of Controversy Pursuant to Federal Rule of

                                                                                     9 Bankruptcy Procedure 9019.

                                                                                    10             2.      The Debtor and Susan Crone entered into the Marital Settlement Agreement

                                                                                    11 dated November 30, 2016, under which the Debtor transferred to Susan Crone (i) his
Weiland Golden Goodrich LLP




                                                                                    12 stock shares representing a fifty-percent interest in Global Advisors, a non-publicly traded
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 9 5 0




                                                                                    13 company, (ii) his interest in Global Technologies, Inc., a publicly traded company, and (iii)
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 his expected inheritance upon the death of his father, including father’s trust, in exchange

                                                                                    15 for, among other things, a reduction of monthly support payments claimed by Susan

                                                                                    16 Crone.

                                                                                    17             3.      I have recently learned that the Debtor holds an interest in S2 and that

                                                                                    18 interest will generate $10,000 as a “return of capital” from a planned sale of S2.

                                                                                    19             4.      Rinde alleges he holds a right of first refusal in connection with the Debtor’s

                                                                                    20 interest in Global Advisors. Rinde also claim he properly exercised his right of first

                                                                                    21 refusal.

                                                                                    22             5.      I have reviewed the Agreement, a true and correct copy of which is attached

                                                                                    23 as Exhibit 1, and believe that the settlement contemplated in the Motion is fair and

                                                                                    24 reasonable, in the best interest of the Estate and its creditors, and within my sound

                                                                                    25 business judgment, for the reasons stated in the Motion.

                                                                                    26

                                                                                    27       3
                                                                                                 Capitalized terms have the same meaning or definition of terms that are capitalized in the Motion.

                                                                                    28
                                                                                         1209507.1                                              12                                             MOTION
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 13 of 30
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 14 of 30




                  EXHIBIT 1
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 15 of 30




                             EXHIBIT 1   PAGE 14
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 16 of 30




                             EXHIBIT 1   PAGE 15
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 17 of 30




                             EXHIBIT 1   PAGE 16
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 18 of 30




                             EXHIBIT 1   PAGE 17
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 19 of 30




                             EXHIBIT 1   PAGE 18
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 20 of 30




                             EXHIBIT 1   PAGE 19
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 21 of 30




                             EXHIBIT 1   PAGE 20
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 22 of 30




                             EXHIBIT 1   PAGE 21
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 23 of 30




                             EXHIBIT 1   PAGE 22
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 24 of 30




                             EXHIBIT 1   PAGE 23
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 25 of 30




                             EXHIBIT 1   PAGE 24
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 26 of 30




                             EXHIBIT 1   PAGE 25
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 27 of 30




                             EXHIBIT 1   PAGE 26
Case 2:17-bk-12392-BR   Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24   Desc
                         Main Document    Page 28 of 30




                             EXHIBIT 1   PAGE 27
        Case 2:17-bk-12392-BR                     Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24                                      Desc
                                                   Main Document    Page 29 of 30



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Chapter 7 Trustee's Motion for Order Approving
Compromise of Controversy Pursuant to Federal Rule of Bankruptcy Procedure 9019; Memorandum of Points and
Authorities and Declaration of Howard M. Ehrenberg in Support Thereof
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 30, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Honorable Barry Russell                                                       Mark Elias Crone
United States Bankruptcy Court                                                201 Bicknell Avenue, Apt. 107
255 E. Temple Street, Suite 1660 / Courtroom 1668                             Santa Monica, CA 90405-2395
Los Angeles, CA 90012                                                         MAIL RETURNED 5/16/18


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 5/30/2019                      Victoria Rosales
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:17-bk-12392-BR                     Doc 104 Filed 05/30/19 Entered 05/30/19 17:18:24                                      Desc
                                                   Main Document    Page 30 of 30


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Stephen F Biegenzahn efile@sfblaw.com
Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;odalys@lesliecohenlaw.com
Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;jmartinez@flg-law.com;cllosa@flg-law.com
Cynthia Futter cfutter@futterwells.com
David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
David M Goodrich dgoodrich@wgllp.com, vrosales@wgllp.com;kadele@wgllp.com
Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
Theresa Mains theresa@theresamainspa.com
Dipika Parmar dipika.parmar@aissolution.com
Eric A Puritsky eric@puritskylaw.com
Michael D Sobkowiak msobkowiak@flg-law.com, jmartinez@flg-law.com;jfriedman@flg-law.com;cllosa@flg-law.com
Scott J Tepper scottjtepper@msn.com, scottjtepper@gmail.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Zann R Welch ecfnotices@ascensioncapitalgroup.com
Steven Werth swerth@sulmeyerlaw.com,
asokolowski@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;asokolowski@ecf.inforuptcy.com;swerth@ecf.inforuptcy
.com

SERVED BY UNITED STATES MAIL:
Leo P. Flangas, Esq.
600 S. 3rd Street
Las Vegas, NV 89101




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
